Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims  26, 2, 3, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taravella et al ( US Patent no. 5452811).  Regarding independent claim 26, Taravella discloses a device for storage and use of wall elements (36, figure 1), comprising a receptacle (container 10) for a plurality of wall elements (36), the receptacle comprising at least one construction element (side wall (36e, figure 1) which connects a bottom (32, figure 1) and a ceiling (26 and 28, figure 1) of the receptacle; an opening (42, figure 4) in each wall element (36); and, a locking mechanism (52, figure 4)  which interacts with the at least one construction element (36e, figure 1) and is arranged to be inserted though aligned openings (42, figure 4) of the wall elements (360, thereby securing the wall elements in the receptacle against unauthorized removal.  
Regarding claim 2, the device according to Claim 26, Taravella discloses wherein the construction element (36e, figure 1) is at least one side wall (36e, figure 1) which connects and holds the bottom (32) and the ceiling (26 and 28).  
Regarding claim 3, the device according to Claim 26, Taravella discloses wherein the construction element (36e) is at least one column (14 or 16, figure 1) which connects and holds the bottom and the ceiling.  
Regarding claim 22, the device according to Claim 26, Taravella disclose wherein a plurality of transport rollers (30, figure 1) is arranged on the bottom of the receptacle (10).
Claim Rejections - 35 USC § 103.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taravella et al ( US Patent no. 5452811) in view of Marshall et al (US Publication no. 20140272918).  Taravella discloses all the claimed features of applicant’s device as discussed above except for wherein an outer surface of the side wall of the receptacle carries a coating which can be written on and wiped off.  
Marshall et al (US Publication no. 20140272918) discloses a receptacle wherein the side wall (12 and 14) of the receptacle carries a coating (16)  which can be written on and wiped off (see paragraph [0013] to [0014]). It would have been obvious to one of ordinary skilled in the art to have modify the receptacle sidewall of Taravella such that it is provided with a coating thereon which can be written on and wiped off as taught to be desirable by Marshall.
Allowable Subject Matter
Claims 4-17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on the primary reference and combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rand, Jr. (US Patent no. 1712168) discloses a receptacle (11) with a construction element (side wall 12) and a locking mechanism (15, figure 1) interacting (at 16) with the at least one construction element (12) and inserted through aligned openings  (17) of wall elements (22).  The remaining cited art of record further discloses storage apparatus with wall elements that are stored within a receptacle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc